       Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 1 of 26. PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


KAMEA HETRICK                            )
   Whispering Woods Drive
   Macedonia, OH 44056                   )

                            Plaintiff,   )   COMPLAINT

            -vs-                         )   Trial by Jury Endorsed Hereon
                                         )
CITY OF BEDFORD, OHIO                    )
     165 Center Road
     Bedford, Ohio 44146                 )

             and                         )

THOMAS E. DAY, JR., in his               )
official capacity as Clerk of Court of
the Bedford Municipal Court and          )
individually,
         165 Center Road                 )
         Bedford, OH 44146
                                         )
             and
                                         )
RHYS TUCKER
      165 Center Road                    )
      Bedford, OH 44146,
                                         )
                         Defendants.




                                                                         1|Page
   Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 2 of 26. PageID #: 2



                       NATURE OF THE ACTION
1. This is an action instituted under Title VII of the Civil Rights Act of 1964, as

   amended, 42 U.S.C. §§2000e-1, et seq., as amended (2020 Supp.), the Civil

   Rights Act of 1871, 42 U.S.C. §1983 and the Ohio Civil Rights Act, Ohio

   Revised Code §§ 4112.01, et seq., to vindicate state and federally protected rights

   against unlawful employment practices on the basis of gender and retaliation.

                         JURISDICTION AND VENUE

2. Jurisdiction is invoked pursuant to Section 706(f) of Title VII of the Civil

   Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-6(f) (2018 Supp.)

   (hereinafter referred to as "Title VII"), pursuant to 28 U.S.C. §§ 1331(A), 1337

   and 1343(3) and (4) as well as the Civil Rights Act of 1871, 42 U.S.C. §1983

   and supplemental jurisdiction over asserted state law claims pursuant to 28

   U.S.C. § 1367.

3. With respect to gender and retaliation claims under Title VII, jurisdiction arises

   pursuant to receipt of a Notice of Right to Sue issued on February 21, 2020.

   The notice accompanies this complaint and is incorporated by reference as

   Exhibit A.

4. With respect to gender and retaliation claims under Ohio Civil Rights Act,

   Ohio Revised Code §§ 4112.01, et seq., jurisdiction is invoked pursuant to 28

   U.S.C. § 1367.



                                                                            2|Page
   Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 3 of 26. PageID #: 3



5. Venue is proper because the unlawful employment practices alleged were

   committed within the jurisdiction of the United States District Court for the

   Northern District of Ohio, Eastern Division.

                                       PARTIES

6. Plaintiff KAMEA HETRICK (“Hetrick”) is a former employee of Defendant

   City of Bedford, Ohio who sought to perform her duties free from restrictions

   on account of gender and from retaliation for engaging in a protected activity.

7. Defendant CITY OF BEDFORD, OHIO (hereinafter, “Bedford”) is an

   employer as defined by Title VII and by the Ohio Civil Rights Act and at all

   relevant times was the employer or, at a minimum, the joint employer of the

   Plaintiff.

8. Defendant, THOMAS E. DAY JR., is the clerk of court for the Bedford

   Municipal Court and was one of the supervisors of Plaintiff.

9. Defendant, RHYS TUCKER, was the direct supervisor of Plaintiff and is an

   employee of Defendant, City of Bedford.

                             STATEMENT OF FACTS

10. Plaintiff Kamea Hetrick reasserts the foregoing allegations and incorporates

   them by reference as if fully set forth herein.

11. Ms. Hetrick was hired by the City of Bedford in June 2017 to serve as one of

   the city court’s probation officers at the Bedford Municipal Court.



                                                                          3|Page
   Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 4 of 26. PageID #: 4



12. Once Ms. Hetrick commenced her employment, the Defendant City of

   Bedford, Ohio issued her paychecks.

13. Shortly after the commencement of her employment and occurring on a

   continuing basis, Ms. Hetrick was the focus of intimidation, harassment, gender

   and other unlawful experiences in a workplace saturated with discriminatory

   and sex-based misconduct.

14. Ms. Hetrick had been the victim of a serious and life-altering sexual assault

   prior to the commencement of her employment with the City of Bedford.

15. Male management, including her immediate supervisor, Rhys Tucker, and male

   co-workers were aware that Ms. Hetrick had been victimized by a sexual

   assault.

16. Ms. Hetrick’s immediate supervisor, Mr. Tucker, consistent with the overtly

   discriminatory work environment, asked her if she wears panties at work.

17. Mr. Tucker did not pose similar inquires to subordinate male employees of the

   Defendant City of Bedford.

18. Examples included a relentless series of humiliating remarks and expressions in

   the workplace directed to Ms. Hetrick such as

          (a) “Do you have a kitchen in the back of your neck”
          (b) “Dispatchers love sleeping with police officers”
          (c) “Do you know how to swim because blacks say their
              hair gets kinky”
          (d) “Do you have nappy hair”



                                                                         4|Page
   Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 5 of 26. PageID #: 5



         (e) “When I was in school I used to hang out with black
             people and I used to say to them ‘what’s up, my nigga’
             and they were okay with it.”

19. Ms. Hetrick was forced to tolerate an environment of unceasing discrimination

   for fear that any complaint she might lodge would result in retaliatory actions

   by the Defendant which could include termination.

20. No male court employees employed by Defendant City of Bedford, Ohio were

   subjected to similar offensive questions and remarks.

21. Ms. Hetrick endeavored to ignore the discriminatory, race-based and gender-

   based questions for fear that she would be subjected to retaliation or worse.

22. Ms. Hetrick, stunned and frightened by the inquiry from her supervisor, heard

   the question, but avoided responding out of embarrassment and fear.

23. On one occasion, after Ms. Hetrick experienced and suffered through a panic

   attack at work, a representative of management of Defendant City of Bedford

   referenced her prior sexual assault and sardonically characterized her, as a

   consequence of the sexual assault, as “damaged.”

24. Ms. Hetrick experienced extreme and severe emotional distress as a result of

   the actions of management.

25. In August 2019, Tucker asked Ms. Hetrick if she would be willing to work full-

   time as a probation officer instead of her then-part time duties.

26. Ms. Hetrick responded that she would be interested.



                                                                          5|Page
   Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 6 of 26. PageID #: 6



27. In the weeks that followed, Ms. Hetrick was informed that, unlike male

   employees who were promoted without any obligation to go through the

   formal application process, she would be required to go through the application

   process in order to be considered for the upgraded position.

28. On August 15, 2019, Ms. Hetrick submitted her application materials.

29. On September 3, 2019, Ms. Hetrick checked in with Tucker about the full-time

   position.

30. Tucker screamed at Ms. Hetrick, shouting “I don’t know what you fucking

   want me to tell you . . . .”

31. Ms. Hetrick left without receiving any further information.

32. The profanity directed toward her was consistent with a history of lashing out

   at Ms. Hetrick for no reason.

33. No male employee was treated in a similar fashion.

34. On September 23, 2019, Ms. Hetrick entered Tucker’s office to ask him about

   a fax left on her desk regarding an individual on probation who had tested

   positive on a drug test.

35. Ms. Hetrick was concerned because the probationer was being removed from

   a sober living facility as a consequence of the drug test failure.

36. Instead of recognizing the urgency of the situation, Tucker shouted at Ms.

   Hetrick in a loud and angry tone, “I will help you when I can.”



                                                                           6|Page
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 7 of 26. PageID #: 7



37. Ms. Hetrick explained to her manager that she could not stay late that day and

   wanted to make sure the issue was resolved.

38. Ms. Hetrick returned to Tucker’s office later in the day and again asked for

   help.

39. Tucker screamed at Ms. Hetrick that he would help when he could.

40. Ms. Hetrick emphasized the importance of the situation given the delicate

   nature of the probationer.

41. Tucker exploded, “What the fuck is wrong with you, you’re fucking bi-polar.”

42. Ms. Hetrick urged her manager to be professional toward her as he did not

   treat male colleagues in a similar abusive manner.

43. Tucker responded, “Fucking you, fuck you, fuck you, get the fuck out of my

   way, get the fuck out of my way.”

44. Defendant Tucker then physically pushed Ms. Hetrick as he left.

45. Defendant Tucker knew that he had committed a battery.

46. Ms. Hetrick was left in shock and feared for her safety.

47. Conscious that his subordinate had been a victim of sexual assault, Defendant

   Tucker physically pushed Ms. Hetrick to demonstrate his position of male

   superiority and power.

48. Defendant Tucker knew that his physical abuse of Ms. Hetrick in the

   workplace would generate additional emotional damage to his subordinate.



                                                                         7|Page
   Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 8 of 26. PageID #: 8



49. In confirmation of his unbridled anger, Tucker screamed “I hate this fucking

   job” as he pushed Ms. Hetrick aside.

50. After committing the battery, Defendant Tucker left and did not return.

51. The next morning, September 24, 2019, Ms. Hetrick reported the physical

   assault and battery to the senior judge of the Bedford Municipal Court, the

   Honorable Brian J. Melling.

52. Ms. Hetrick explained to Judge Melling the hostile work environment to which

   she has been subjected culminating in the battery and physical assault by

   Defendant Tucker as her manager the day before.

53. Ms. Hetrick told Judge Melling that she was not comfortable talking with

   Thomas E. Day, Jr., the Bedford Municipal Court Administrator about the

   incidents because Mr. Day and Defendant Tucker were personal friends.

54. Judge Melling appeared to understand and sought to comfort Ms. Hetrick by

   informing her he would speak with Court Administrator Day.

55. Later the same day, September 24, 2019, the Court Administrator approached

   Ms. Hetrick and demanded to know why Judge Melling wanted to speak with

   him.

56. After Court Administrator Day spoke with Judge Melling, he returned and

   asked to meet with Ms. Hetrick.

57. Court Administrator Day is the superior official to Defendant Tucker.



                                                                            8|Page
   Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 9 of 26. PageID #: 9



58. Anticipating that the matter would be addressed and that she would be

   protected, Ms. Hetrick agreed to meet with the Court Administrator.

59. Ms. Hetrick detailed to Mr. Day the nature of the unceasing discrimination

   which culminated in the physical assault and battery by the court’s manager.

60. Mr. Day responded by telling Ms. Hetrick that, if she and the manager could

   not work together, he would be forced to move her from her location at the

   court and put her in a spot in the Clerk of Court’s office.

61. Mr. Day treated Ms. Hetrick as if she had done something wrong by being the

   victim of a battery by the one of the City of Bedford’s manager under

   Defendant Day.

62. The choice presented by Mr. Day, whose position was superior to that of Mr.

   Tucker, was obviously not viable because Ms. Hetrick would be unable to meet

   with her probationers in the clerk’s office.

63. Ms. Hetrick could not perform her job duties from any other location made

   available by Court Administrator Day as she could not meet with individuals on

   probation in the clerk’s office.

64. Defendant Day, on behalf of the Defendant City of Bedford, failed to take

   prompt, meaningful action and, despite the victimization of the Plaintiff, sent

   her back to work into the same environment where the battery occurred.

65. On or around September 30, 2019, upon arriving at work and enduring the

   work environment for over a week, Ms. Hetrick was then required to meet with
                                                                         9|Page
  Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 10 of 26. PageID #: 10



   Defendants Court Administrator Day and her immediate boss, Mr. Tucker,

   together.

66. Mr. Day asked Ms. Hetrick how she was feeling about everything with her

   boss and she replied that her boss pushed her.

67. Mr. Tucker did not and could not deny the physical assault at battery in front

   of Mr. Day and Ms. Hetrick.

68. Ms. Hetrick honestly informed Mr. Day that she had been sick over the battery

   and had vomited numerous times because of being struck as well as the fear

   and stress over having to continue to work with Tucker.

69. Mr. Day informed Ms. Hetrick that everyone would do what they needed to

   do which failed to clarify the situation and obfuscated any kind of prompt,

   meaningful action because a probation officer had to meet with probationers.

70. Mr. Day informed Ms. Hetrick that he was being forced to move her office

   location solely because of her accusation instead of moving a manager who

   committed a battery in the workplace.

71. Ms. Hetrick informed Ms. Day she felt she was being punished for reporting

   her assault.

72. Mr. Day appeared to be unmoved by her recognition of workplace retaliation

   and insisted on her being moved.

73. With her remorseless boss and suffering from an order from Defendants Day,

   Defendant City of Bedford’s top official in the system, Ms. Hetrick went to the
                                                                       10 | P a g e
  Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 11 of 26. PageID #: 11



   Bedford Police Department as she felt she needed to talk to an officer about

   the battery.

74. After waiting a few minutes, Hetrick was met by a few officers of the Bedford

   Police Department.

75. Ms. Hetrick explained that she needed to talk with someone and needed help

   because of the assault.

76. Ms. Hetrick explained what happened to the officers who stated they would go

   and speak with Court Administrator Day.

77. Ms. Hetrick left the Bedford Police Department, then inquired from the court

   administrator about the human resources department.

78. Mr. Day informed her with a smile that he was the human resources

   department.

79. Mr. Day then told her he was aware she went to the police department.

80. Mr. Day asked her to meet with him and with Tucker again.

81. At the meeting, Mr. Tucker and Mr. Day accused Ms. Hetrick of wrongdoing

   because they claimed she was in some way in Defendant Tucker’s way when he

   tried to leave.

82. Tucker, again unrepentant, told Hetrick in front of Mr. Day, “I can’t believe

   you are doing this to me.”

83. Tucker stormed out without permission from his superior, Mr. Day.

84. When Ms. Hetrick tried to leave, Day shouted at her to “sit down.”
                                                                         11 | P a g e
  Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 12 of 26. PageID #: 12



85. To make a bad situation worse, later that day, Tucker sought to reduce the

   assault to triviality, asking her if she had even fallen down after he pushed her.

86. In a request that left Ms. Hetrick even more horrified, Defendant Tucker then

   asked Ms. Hetrick if they could “reenact” his pushing her.

87. Ms. Hetrick recoiled in horror at the suggestion and refused.

88. Tucker’s reaction was one of sardonic humor.

89. Notwithstanding the directive from Mr. Day to be moved to the clerk’s office,

   status quo was maintained.

90. On or around October 8, 2019, Mr. Hetrick was speaking with Tucker about a

   work issue.

91. As she walked out, Defendant Tucker threw his hands in the air and shouted,

   “I don’t want you to accuse me of pushing you again.”

92. Realizing that her fears and accusations were not being treated in any gravitas,

   Ms. Hetrick returned to the Bedford Police Department for help.

93. Ms. Hetrick was told at the front desk that the lieutenant on duty was on a call

   at the time.

94. After waiting, Ms. Hetrick checked back in with the front desk.

95. Ms. Hetrick was told her the lieutenant was handling another matter in the jail.

96. Ms. Hetrick left the police department.

97. But as she returned to her office, she witnessed the lieutenant speaking with

   Defendant Tucker.
                                                                            12 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 13 of 26. PageID #: 13



 98. Instead of speaking with Ms. Hetrick, the Bedford Police Department instead

     met with Tucker and others.

 99. Just minutes later, after attempting to complain once again about being

     assaulted and harassed, Ms. Hetrick was summarily sent home “on leave.”

100. Ms. Hetrick received no notice and no hearing of any wrongdoing.

101. Ms. Hetrick was told that she was not permitted to speak with anyone about

     Tucker and the incident.

102. Ms. Hetrick sought to show the lieutenant the video showing how Tucker

     committed a battery.

103. While the lieutenant refused to watch the video, he informed Ms. Hetrick that

     Tucker’s actions constituted a “minor misdemeanor” and she could file the

     report against Tucker at a later time.

104. On or around October 9, 2019, Ms. Hetrick received a call from her Police

     Chief of the Village of Glenwillow, Ohio.

105. Ms. Hetrick serves as a part-time police officer for the village.

106. The Glenwillow Police Chief informed her that Bedford Court Administrator

     Thomas E. Day, Jr. called him, informing him that Ms. Hetrick would “no

     longer be welcome” at the court to serve on Glenwillow’s behalf.

107. As a direct result of Mr. Day’s intervention, Ms. Hetrick was stripped of work

     shifts with the Glenwillow Police Department.



                                                                         13 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 14 of 26. PageID #: 14



108. Since the September 23, 2019 assault by Defendant Tucker through October

    21, 2019, Mr. Hetrick reported for work, was performing her job consistent

    with her obligations and remained working for the Defendants.

109. On October 21, 2019, Ms. Hetrick was called in and summarily fired without

    being given the opportunity to be heard.

110. Hetrick was fired because she exercised a protected right by seeking relief from

    her employer because her manager assaulted her and for the failure of the

    Defendants to take prompt, meaningful relief because of the pain and suffering

    arising out of the battery committed by her superior and the retaliation by her

    employer.

111. As a result of the acts and conduct of Defendants Thomas E. Day, Jr. and the

    City of Bedford, Ms. Hetrick was stripped of her job and lost work

    opportunities at the Glenwillow, Ohio Police Department.

112. As a result of the acts and conduct of the Defendants Thomas E. Day, Jr. and

    the City of Bedford, Plaintiff has suffered and continues to suffer because of

    the loss of her longstanding employment, opportunity for advancement, her

    salary, benefits, retirement and related matters.

113. As a result of the acts and conduct of Defendants Thomas E. Day, Jr. and City

    of Bedford, Plaintiff has suffered serious, genuine and consequential damages

    including personal injury, pain, suffering, emotional harm, mental distress and

    loss of quality of life.
                                                                          14 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 15 of 26. PageID #: 15



114. The acts and conduct of the Defendants Thomas E. Day, Jr. and the City of

     Bedford were intentional, reckless and in wanton and reckless disregard of the

     rights and feelings of plaintiff.


                                    COUNT I
                                [Common Law Battery]

115. Plaintiff reasserts the foregoing allegations and incorporates them by reference

     as if fully set forth herein.

116. Ms. Hetrick was known by Defendant Rhys Tucker to have been a victim of a

     serious sex crime.

117. On September 23, 2019, Defendant Rhys Tucker, in a belligerent and

     aggressive manner, inappropriately and non-consensually pushed Ms. Hetrick.

118. Defendant Rhys Tucker intentionally or negligently caused offensive physical

     contact by pushing Ms. Hetrick.

119. Defendant Rhys Tucker either intentionally or negligently caused to injure Ms.

     Hetrick by making physical contact.

120. Defendant Rhys Tucker either intentionally or negligently sought to commit a

     battery in order to injure or create bodily harm to Ms. Hetrick.

121. As a result of the acts and conduct of Defendant Tucker, Ms. Hetrick has

     suffered and continues to suffer serious, genuine and consequential damages

     including, pain, suffering, emotional harm, mental distress and loss of quality of

     life.
                                                                            15 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 16 of 26. PageID #: 16



122. The acts and conduct of the Defendant Tucker were intentional, reckless and

     in wanton and reckless disregard of the rights and feelings of Plaintiff.


                                COUNT II
   [Violations of Procedural Due Process Ensured Under the Due Process
     Clause of the Fourteenth Amendment to the Constitution of the United
                                    States]

123. Plaintiff reasserts the foregoing allegations and incorporates them by reference

     as if fully set forth herein.

124. Plaintiff Hetrick has been a public employee entitled to fundamental

     protections ensured under the Constitution of the United States.

125. Plaintiff Hetrick engaged in no wrongdoing in her public employment with the

     Defendant City of Bedford.

126. Defendants Thomas E. Day, Jr. and the City of Bedford summarily terminated

     the Plaintiff on October 21, 2019.

127. If Defendants Thomas E. Day, Jr. and the City of Bedford determined Ms.

     Hetrick engaged in violation of law and written policy between September 23,

     2019 through October 21, 2019, they never provided to the Plaintiff a notice of

     charges for which they claimed constituted violations of law or policy and did

     not provide a pre-disciplinary process to which Ms. Hetrick was entitled.

128. If Defendants Thomas E. Day, Jr. and the City of Bedford determined Ms.

     Hetrick engaged in violation of law and written policy between September 23,

     2019 through October 21, 2019, they never provided to the Plaintiff a notice of
                                                                             16 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 17 of 26. PageID #: 17



    charges for which they claimed constituted violations of law or policy and did

    not provide any opportunity to present evidence, cross-examine witnesses and

    otherwise defend against for whatever it was that Defendants fired Plaintiff.

129. Defendants knew the clear and unambiguous state of the law that Plaintiff had

    the right not be subjected to a physical assault.

130. Defendants knew the clear and unambiguous state of the law that Plaintiff had

    a right to complain about gender bias in the workplace.

131. Defendants knew the clear and unambiguous state of the law that Plaintiff had

    the right not to be retaliated against for complaining about an assault and

    gender bias in the workplace.

132. As a result of the acts and conduct of the Defendants Thomas E. Day, Jr. and

    the City of Bedford, Plaintiff has suffered and continues to suffer in the loss of

    her longstanding employment, opportunity for growth, her salary, benefits,

    retirement and related matters.

133. As a result of the acts and conduct of Defendants Thomas E. Day, Jr. and the

    City of Bedford, Plaintiff has suffered serious, genuine and consequential

    damages including personal injury, pain, suffering, emotional harm, mental

    distress and loss of quality of life.

134. The acts and conduct of Defendants Thomas E. Day, Jr. and the City of

    Bedford were intentional, reckless and in wanton and reckless disregard of the

    rights and feelings of Plaintiff.
                                                                           17 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 18 of 26. PageID #: 18




                                    COUNT III
                     [Violations of Title VII Based on Gender]

135. Plaintiff reasserts the foregoing allegations and incorporates them by reference

     as if fully set forth herein.

136. Plaintiff is a member of a protected class as a woman.

137. As the Plaintiff, Ms. Hetrick was harassed and bullied because she is a female.

138. Ms. Hetrick was harassed and bullied because she was a victim of sexual

     assault.

139. Ms. Hetrick was required to fulfill a higher set of standards to secure a fulltime

     position in the City of Bedford.

140. The differential of the standard was based on gender.

141. Ms. Hetrick was assaulted by her superior and reported her assault to her

     employer and to law enforcement.

142. Ms. Hetrick was treated differently by Defendants Thomas E. Day, Jr. and the

     City of Bedford after reporting her assault because of her gender.

143. Ms. Hetrick was treated by the Defendants Thomas E. day, Jr. and the City of

     Bedford as the perpetrator of wrongdoing instead of as the victim of assault

     and battery.

144. The differential in treatment was on account of gender.




                                                                            18 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 19 of 26. PageID #: 19



145. Ms. Hetrick’s employment was terminated on account of asserting a protected

     right as a woman.

146. As a result of the acts and conduct of the Defendants Thomas E. Day, Jr. and

     the City of Bedford, Plaintiff has suffered and continues to suffer in the loss of

     her longstanding employment, opportunity for growth, her salary, benefits,

     retirement and related matters.

147. As a result of the acts and conduct of Defendants Thomas E. Day, Jr. and the

     City of Bedford, Plaintiff has suffered serious, genuine and consequential

     damages including personal injury, pain, suffering, emotional harm, mental

     distress and loss of quality of life.

148. The acts and conduct of Defendants Thomas E. Day, Jr. and the City of

     Bedford were intentional, reckless and in wanton and reckless disregard of the

     rights and feelings of Plaintiff.


                               COUNT IV
   [Retaliation Prohibited Under Title VII and the Ohio Civil Rights Act]

149. Plaintiff reasserts the foregoing allegations and incorporates them by reference

     as if fully set forth herein.

150. Ms. Hetrick engaged in protected activity when she reported that she was

     assaulted by her boss, Rhys Tucker.

151. Defendant City of Bedford was aware of her protected activity as she reported

     the assault to Bedford Municipal Court senior Judge Brian J. Melling, Court
                                                                            19 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 20 of 26. PageID #: 20



    Administrator Thomas Day, Office of the Mayor of the City of Bedford and

    the Bedford Police Department.

152. After Ms. Hetrick reported the assault, her employment was terminated roughly

    one month later.

153. In his official capacity of the head of the court system in Bedford, Ohio,

    Thomas Day also contacted Ms. Hetrick’s other employer, the Village of

    Glenwillow’s Police Department and further damaged her by requiring the

    village to restrict her employment and limit her presence in the Bedford

    Municipal Court which has jurisdiction in matters involving Glenwillow.

154. A causal connection exists between Ms. Hetrick’s complaint and Ms. Hetrick’s

    reporting in the exercise of a protected right and the termination which she

    suffered.

155. As a result of the acts and conduct of the Defendant City of Bedford, Plaintiff

    has suffered and continues to suffer in the loss of her longstanding

    employment, opportunity for growth, her salary, benefits, retirement and

    related matters.

156. As a result of the acts and conduct of Defendant City of Bedford, Plaintiff has

    suffered serious, genuine and consequential damages including personal injury,

    pain, suffering, emotional harm, mental distress and loss of quality of life.




                                                                             20 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 21 of 26. PageID #: 21



157. The acts and conduct of the Defendant City of Bedford were intentional,

     reckless and in wanton and reckless disregard of the rights and feelings of

     Plaintiff.


                                  Count V
[Violations of the Ohio Civil Rights Act, Ohio Revised Code R.C. §§ 4112.01
                                     et seq.]

158. Plaintiff reasserts the foregoing allegations and incorporates them by reference

     as if fully set forth herein.

159. Ms. Hetrick is a member of a protected class as a woman.

160. Ms. Hetrick was harassed and bullied because she is a female.

161. Ms. Hetrick was harassed and bullied by her employer because she was a victim

     of a sexual assault.

162. Ms. Hetrick was required to meet a higher set of standards to secure a fulltime

     position because she is female.

163. Ms. Hetrick was assaulted by her superior and reported her assault.

164. Ms. Hetrick was treated differently after reporting her assault because of her

     gender.

165. Ms. Hetrick was treated by her employer as the perpetrator of wrongdoing

     instead of being acknowledged as the victim of management.

166. Ms. Hetrick’s employment was terminated because she is a female employee

     who reported the assault of a male superior.

                                                                           21 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 22 of 26. PageID #: 22



167. As a result of the acts and conduct of the Defendants Thomas E. day, Jr. and

     the City of Bedford, Plaintiff suffered in the loss of her longstanding

     employment, opportunity for growth, her salary, benefits, retirement and

     related matters.

168. As a result of the acts and conduct of Defendants Thomas E. Day, Jr. and the

     City of Bedford, Plaintiff has suffered serious, genuine and consequential

     damages including personal injury, pain, suffering, emotional harm, mental

     distress and loss of quality of life.

169. The acts and conduct of the Defendants Thomas E. day, Jr. and the City of

     Bedford were intentional, reckless and in wanton and reckless disregard of the

     rights and feelings of Plaintiff.


                                  Count VI
              [Wrongful Termination in Violation of Public Policy]

170. Plaintiff reasserts the foregoing allegations and incorporates them by reference

     as if fully set forth herein.

171. Plaintiff Kamea Hetrick was an excellent and successful employee who would

     have been otherwise retained her professional status as a probation officer for

     Defendant City of Bedford, Ohio except for her reporting of an assault based

     on gender committed by her superior, a manager for the Defendant.

172. A longstanding reality of violence against women has been acknowledged in the

     policies of the United States and the State of Ohio.
                                                                          22 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 23 of 26. PageID #: 23



173. Those policies have committed the nation and the state to make violence

     against women a matter of statutory wrongdoing.

174. Prior to the incidents alleged, Ms. Hetrick was a victim of sexual assault.

175. American women have the right to feel safe and the right to report violence

     committed by men as part of a national and statewide policy.

176. Both the nation’s policy against violence suffered by woman and a statewide

     policy ensures the right of American woman to exercise the protected right to

     file or report acts of violence.

177. The policies offering aid for victims of violence against women on both the

     federal and state levels have been assigned significance of highest priority.

178. Ms. Hetrick was terminated because male superiors perceived her as unable to

     “get along” with a boss who assaulted her.

179. Ms. Hetrick’s employer told her that, as a result of her being a victim of sexual

     assault, she was considered as “damaged goods.”

180. Ms. Hetrick was terminated in violation of the public policy which encourages

     women to report men who assault them.

181. Ms. Hetrick had the right to feel safe in doing so.

182. The acts and conduct of Defendants Thomas E. Day, Jr. and the City of

     Bedford interfered, obstructed and diminished a strong public policy which

     encourages the prohibition and reporting of assaults against women.



                                                                             23 | P a g e
    Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 24 of 26. PageID #: 24



183. The termination of Ms. Hetrick jeopardizes and compromises the vital public

     policy of women feeling safe reporting assaults committed by men and

     especially committed by those of men positions of power and authority.

184. Defendants’ only basis for Plaintiff’s termination was her attempt to have

     reported and/or to have attempted to report her assault and failing to take

     prompt, meaningful action against the perpetrator, a manager hired by

     Defendants, after his assault of the Plaintiff.

185. Termination of the Plaintiff from employment by the Defendants contravenes

     the commitment to a policy of the United States and the State of Ohio in

     advancing the safety and well-being of women.

186. No legitimate basis existed for Defendants to terminate Plaintiff’s

     employment.

187. The acts and conduct of Defendants were intentional, malicious and in wanton

     and reckless disregard of the rights and feelings of the Plaintiff.

188. Ms. Hetrick has sustained significant emotional injuries arising out of the

     Defendants’ unlawful practices and arising out of Defendants’ termination of

     her employment.

189. Plaintiff has suffered substantial loss as a result of Defendants’ actions.

 WHEREFORE, Plaintiff respectfully requests the Court to grant the following

 relief:


                                                                              24 | P a g e
Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 25 of 26. PageID #: 25



      A. Declare that the acts and conduct of the Defendants
      constitutes violations of Plaintiff’s right not to be subjected
      to a common law battery, for violation of public policy
      against violence against women, violation of procedural due
      process ensured under the Fourteenth Amendment to the
      Constitution of the United States, Title VII of the Civil
      Rights Act of 1964, as amended, 42 U.S.C. §§2000e-1, et
      seq., as amended (2020 Supp.) and the Ohio Civil Rights
      Act, Ohio Revised Code §§ 4112.01, et seq.;

      B. Grant to the Plaintiff and against Defendants a
      permanent injunction enjoining Defendants, their officers,
      agents, employees, successors, assigns, and all persons in
      active concert of participation with it, from engaging in any
      employment practices which discriminate on the basis of
      gender;

      C. Order Defendants to institute and to otherwise carry out
      policies practices and programs which provide equal
      employment opportunities for all employees, and which
      eradicate the effects of its past and present unlawful
      employment practices;

      D. Order Defendants to make whole Plaintiff by providing
      appropriate back pay with prejudgment interest and for
      other affirmative relief necessary to eradicate the effects of
      its unlawful employment practices;

      E. Grant to Plaintiff and against all Defendants, jointly and
      severally, appropriate compensatory damages;

      F. Grant to Plaintiff and against Defendants Tucker and
      Day, jointly and severally, punitive damages;

      G. Award to Plaintiff and against Defendants costs in this
      action including reasonable attorney fees as provided by
      statute;

      H. Grant such further relief as the Court deems just,
      equitable and in advance of the public interest.

                                                                        25 | P a g e
       Case: 1:20-cv-00862-SO Doc #: 1 Filed: 04/21/20 26 of 26. PageID #: 26




/s/ Jared S. Klebanow                  /s/ Avery Friedman
JARED S. KLEBANOW (0092018)            AVERY FRIEDMAN (0006103)
KLEBANOW LAW, LLC                      AVERY FRIEDMAN & ASSOCIATES
850 Euclid Ave. Ste. 701               850 Euclid Ave. Ste. 701
Cleveland, Ohio 44114                  Cleveland, Ohio 44114-3358
T: 216-621-8230                        T: (216) 621-9282
jklebanow@klebanowlaw.com              avery@lawfriedman.com

Attorney for Plaintiff                 Attorney for Plaintiff




                         TRIAL BY JURY DEMANDED

Plaintiff Kamea Hetrick hereby demands trial by jury.

                                /s/ Avery Friedman
                                Avery Friedman




                                                                         26 | P a g e
